DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6, 2021 has been entered.
Response to Arguments
Applicant's arguments filed August 6, 2021 have been fully considered but they are not persuasive. Amendments made to the current set of claims, including the addition of new claim limitations, “water from the water source”, to independent Claim 1 and a similar limitation to independent Claim 21, have changed the scope of the claimed invention. Newly found secondary reference Kruger et al., (“Kruger”, US 5,312,547), discloses this limitation in combination with the other previously used prior art references.
On pages 9-11 of the Remarks section as indicated by the page numbers at the bottom of each page, Applicant argues that the amendments made to the current set of claims have addressed the previous 112(a) and 112(b) rejections made, so these rejections should be withdrawn.  In response, the Examiner finds that the amendments made to the current set of claims, specifying that the “fluid” is “water” and that the pass is “one pass” instead of a “single pass” obviates the previous 112(a) rejection for new matter, and finds that this amendment is supported.  Thus, the Examiner has withdrawn the previous 112(a) rejection as a result.  Furthermore, the Examiner has withdrawn the previous 112(b) rejections due to the amendments made.
On pages 11-15, Applicant argues that the previous combination of references do not disclose the added claim limitation “water from the water source” in which it “passes through the one or more water purification modules prior to reaching the storage container and reaches the concentrate source after reaching the storage container during one pass through the peritoneal dialysate regeneration flow path”.  Applicant notes that these previous prior art references were not relied upon to disclose this limitation, particularly previous primary reference Hoffman, 
On pages 15-16, Applicant argues that other secondary references used in the previous prior art rejection such as Jansson and Burbank do not disclose the newly added limitation regarding the “water from the water source” in independent Claims 1 & 21.  The Examiner notes that newly found secondary reference Kruger discloses these limitations instead, so these remarks regarding the other references would be considered moot as a result.  
Claim Objections
Claim 21 is objected to because of the following informalities:  the phrase “at least one valve fluidly connected the inlet” on line 22 of the claim is grammatically incorrect.  Changing “connected” to “connecting” is suggested.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 14, 20, & 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, (US 2010/0312172), in view of Edgson et al., (“Edgson”, US 6,818,179), in further view of Minkus, (US 2014/0276375), as evidenced by, (“DIANEAL”, https://www.accessdata.fda.gov/drugsatfda_docs/label/2015/020183s024lbl.pdf, 13 pages, found on Web, June 12, 2020), and (“Icodextrin”, https://en.wikipedia.org/wiki/Icodextrin, 3 pages, found on Web, June 12, 2020), in further view of Peabody et al., (“Peabody”, US 2002/0162778), in further view of Kruger et al., (“Kruger”, US 5,312,547).
Claims 1, 2, 14, 20 & 49 are directed to a system, an apparatus type invention group.
Regarding Claims 1, 2, 14, 20 & 49, Hoffman discloses a system, comprising: a water source, (Tap Water is added to Container 57 at beginning of cycle, indicating a water source, and See Figures 5 & 12, and See paragraphs [0091], [0092] & [0126]); 
a peritoneal dialysate generation flow path; wherein the peritoneal dialysate generation flow path is fluidly connectable to the water source, (Peritoneal Dialysate Flow Path is defined by lines connecting the various elements such as Container 57 and Sorbent Cartridge 64, etc., See Figure 12, and See paragraphs [0126] & [0127]); 
one or more water purification modules fluidly connectable to the peritoneal dialysate generation flow path, (Sorbent Cartridge 64, See Figure 12, and See paragraphs [0126] & [0127]); 
a concentrate source fluidly connectable to the peritoneal dialysate generation flow path; the concentrate source containing one or more solutes; (Glucose Solution Pump 53/Cartridge 73, and Electrolyte Solution Pump 54/Cartridge 74, See Figure 12, and See paragraphs [0127] & [0051]), and 
a sterilization module fluidly connectable to the peritoneal dialysate generation flow path, (Sterilizing Filter 50, See Figure 12, and See paragraphs [0127] & [0118]);
wherein the concentrate source comprises at least one ion concentrate source and a first osmotic agent source containing a solution consisting essentially of glucose and/or dextrin, (Glucose Solution Pump 53/Cartridge 73, and Electrolyte Solution Pump 54/Cartridge 74, See Figure 12, and See paragraphs [0127] & [0051]), and further comprising a concentrate pump positioned between the at least one ion concentrate source and the peritoneal dialysate generation flow path for controlled addition from the at least one ion concentrate source, (Electrolyte Solution Pump 54 located between Electrolyte Cartridge 74 and Line, See Figure 12, and See paragraphs [0127] & [0051]), and 
a control system; the control system programmed to add an osmotic agent concentrate from one of the osmotic agent sources to the peritoneal dialysate generation flow path in at least one peritoneal dialysis cycle, (Control Circuit to which Board 18 and Pumps 27 & 28 are connected which in turn operate Pumps 53 & 54, See Figure 11 & 12, See paragraphs [0124], [0125], [0086] & [0087]), and
a storage container fluidly connected to the peritoneal dialysate generation flow path, (Fluid Storage Container 57, See Figure 12, and See paragraphs [0126] & [0127], Hoffman).
Hoffman does not disclose at least a second osmotic agent source containing a solution consisting essentially of icodextrin; further comprising a concentrate pump positioned between each osmotic agent source and the peritoneal dialysate generation flow path, and that the control system is programmed to select a single osmotic agent source from between the first osmotic agent source and the second osmotic agent source and to add the osmotic agent concentrate from only the selected osmotic agent source, or a sterilization module recirculation line having an inlet fluidly connected to the peritoneal dialysate generation flow path downstream of the sterilization module, an outlet fluidly connected to the peritoneal dialysate generation flow path upstream of the sterilization module, and further comprising at least one valve fluidly connecting the inlet of the sterilization module recirculation line to the peritoneal dialysate generation flow path.
Edgson discloses a system, (See Abstract and See column 1, lines 55-57, Edgson), wherein the concentrate source comprises at least a first osmotic agent source and a second osmotic agent source; and further comprising a concentrate pump positioned between each osmotic agent source and the peritoneal dialysate generation flow path, (Bag/Source 152a of Glucose with its Pump 161a, and Bag/Source 152b of Amino Acids with its Pump 161b, See Figure 3, and See column 13, lines 53-68, column 14, lines 1-9, Edgson; Glucose and amino acids are both osmotic agents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Hoffman by incorporating at least a second osmotic agent source; and further comprising a concentrate pump positioned between each osmotic agent source and the peritoneal dialysate generation flow path as in Edgson since multiple components such as osmotic agents may be handled in parallel, (See column 14, lines 26-29, Edgson),so that the osmotic agents may be added one by one, or several at a time, (See column 14, lines 31-32, Edgson), depending on what is desired, to obtain a simple system, (See column 14, lines 29-30, Edgson).
Modified Hoffman does not explicitly disclose that the second osmotic agent source contains a solution consisting essentially of icodextrin; and that the control system is programmed to select a single osmotic agent source from between the first osmotic agent source and the second osmotic agent source and to add the osmotic agent concentrate from only the selected osmotic agent source, or a sterilization module recirculation line having an inlet fluidly connected to the peritoneal dialysate generation flow path downstream of the sterilization module, an outlet fluidly connected to the peritoneal dialysate generation flow path upstream of the sterilization module, and further comprising at least one valve fluidly connecting the inlet of the sterilization module recirculation line to the peritoneal dialysate generation flow path.
Minkus discloses a system in which the first osmotic agent source consisting essentially of a solution of either glucose or dextrose and the second osmotic agent source contains a solution consisting essentially of icodextrin and that the control system is programmed to select a single osmotic agent source from between the first osmotic agent source and the second osmotic agent source and to add the osmotic agent concentrate from only the selected osmotic agent source, (See paragraph [0203] and paragraph [0022], Minkus; Two supply bags 322 contains DIANEAL, which is dextrose, and one supply bag 322 contains EXTRANEAL, which is icodextrin; as evidenced by Dianeal Label and Icodextrin).  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Hoffman by incorporating adding fluid from only one of the multiple osmotic agent sources in at least one peritoneal dialysis cycle as in Minkus in order to provide “dialysate with different glucose or dextrose levels” so that the dialysate is “set for each individual patient per their prescription” since “a midday exchange…may use a different dialysate than the patient’s prescribed nighttime dialysate”, (See paragraph [0022], Minkus), because the “higher the dextrose level, the higher the UF [ultrafiltrate] ability of the solution, but also the higher the caloric intake of the solution” so “patients may need more or less glucose or dextrose for longer dwell time exchanges, such as for midday exchanges” and “the composition of a dialysis solution…[is] therefore prescribed by a licensed physician to best treat each individual patient”, (See paragraph [0255], Minkus).
Modified Hoffman does not disclose a sterilization module recirculation line having an inlet fluidly connected to the peritoneal dialysate generation flow path downstream of the sterilization module, an outlet fluidly connected to the peritoneal dialysate generation flow path upstream of the sterilization module, and further comprising at least one valve fluidly connecting the inlet of the sterilization module recirculation line to the peritoneal dialysate generation flow path.
Peabody discloses a system, (See Abstract, Peabody), with a sterilization module recirculation line having an inlet fluidly connected to the peritoneal dialysate generation flow path downstream of the sterilization module, an outlet fluidly connected to the peritoneal dialysate generation flow path upstream of the sterilization module, and further comprising at least one valve fluidly connecting the inlet of the sterilization module recirculation line to the peritoneal dialysate generation flow path, (Line L4 exits downstream of Sterilizing Filter 128 and Heater 120, meets Valve 146, which either directs the peritoneal dialysate to the peritoneal cavity F or redirects it to Line R3 which returns the peritoneal dialysate upstream of both Heater 120 and Sterilizing Filter 128, See Figure 1B, and See paragraph [0042], Peabody).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Hoffman by incorporating a sterilization module recirculation line having an inlet fluidly connected to the peritoneal dialysate generation flow path downstream of the sterilization module, an outlet fluidly connected to the peritoneal dialysate generation flow path upstream of the sterilization module, and further comprising at least one valve fluidly connecting the inlet of the sterilization module recirculation line to the peritoneal dialysate generation flow path as in Peabody in order to provide additional or backup “checks to ensure the reliability of the sterilization”, (See paragraphs [0040] & [0013], Peabody).
Modified Hoffman does not disclose wherein the peritoneal dialysate generation flow path is configured such that water from the water source passes through the one or more water purification modules prior to reaching the storage container and reaches the concentrate source after reaching the storage container during one pass through the peritoneal dialysate generation flow path.
Kruger discloses a system, (See Abstract, column 4, lines 20-29, Kruger), wherein the peritoneal dialysate generation flow path is configured such that water from the water source passes through the one or more water purification modules, (Water from Source 12 passes through Prefilter 13 and Reverse Osmosis Device 22, See Figure 1, and See column 12, lines 21-29, Kruger), prior to reaching the storage container, (Water from Reverse Osmosis Device 22 passes into Surge Container/Bag 24, See Figure 1, and See column 12, lines 28-40, Kruger), and reaches the concentrate source after reaching the storage container during one pass through the peritoneal dialysate generation flow path, (Water passes from Container 24 to Mixing Bags 34/36 and also passes by Sources 38 & 40, See Figure 1, and See column 12, lines 47-56, Kruger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Hoffman by incorporating wherein the peritoneal dialysate generation flow path is configured such that water from the water source passes through the one or more water purification modules prior to reaching the storage container and reaches the concentrate source after reaching the storage container during one pass through the peritoneal dialysate generation flow path as in Kruger because “storage [of the purified water] can be provided in suitable bags which thereafter can be utilized when desired for the patient…or other end uses”, (See column 25, lines 20-24, Kruger).  By doing so, it provides “sterile water solutions suitable for peritoneal dialysis…which can easily maintain the desired sterile conditions”, (See column 25, lines 25, lines 61-64, Kruger).
Additional Disclosures Included: Claim 2: The system of claim 1, further comprising one or more dialysate containers fluidly connectable to the peritoneal dialysate generation flow path downstream of the sterilization module, (Storage Container 57 is also located downstream of Filter 50 when the dialysate flows back from the patient to the Container 57, See Figure 12, and See paragraphs [0126] & [0127], Hoffman).  Claim 14: The system of claim 1, wherein the control system operates one or more pumps and valves to control movement of fluid through the system, (See paragraphs [0131] & [0035]-[0039], Hoffman); wherein the control system either (a) comprises a timer, wherein the timer causes the control system to generate peritoneal dialysate at a predetermined time; and/or (b) comprises a user interface, wherein the user interface causes the control system to generate peritoneal dialysate at a selected time, (See paragraph [0043], Hoffman; The control unit 1 includes a user interface in the sense that a user may press control buttons to turn on/off or start/stop the system, which would indicate a selected time.  Examiner interprets that the timer is not required because of the alternative language format (either and/or)).  Claim 20: The system of claim 1, wherein the one or more water purification modules comprises one or more selected from the group consisting of a sorbent cartridge, activated carbon, a reverse osmosis module, a carbon filter, and a nanofilter, (Sorbent 64, See Figure 12 & 6, and See paragraphs [0127] & [0101], Hoffman).  Claim 49: The system of claim 1, wherein the control system is programmed to select the single osmotic agent source based on a time of day, (See paragraph [0022], Minkus).
Claim(s) 21, 39, 42 & 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, (US 2010/0312172), in view of Minkus, (US 2014/0276375), as evidenced by, (“DIANEAL”, https://www.accessdata.fda.gov/drugsatfda_docs/label/2015/020183s024lbl.pdf, 13 pages, found on Web, June 12, 2020), and (“Icodextrin”, https://en.wikipedia.org/wiki/Icodextrin, 3 pages, found on Web, June 12, 2020), in further view of Peabody et al., (“Peabody”, US 2002/0162778), in further view of Kruger et al., (“Kruger”, US 5,312,547).
Claims 21, 39, 42 & 50 are directed to a method, a method type invention group.
Regarding Claims 21, 39, 42 & 50, Hoffman discloses a method, comprising the steps of: 
pumping water from a water source to a water purification module in a peritoneal dialysate generation flow path, (Peritoneal Dialysate Flow Path carries water from Container 57 to Sorbent Cartridge 64, etc., See Figure 12, and See paragraphs [0091], [0126] & [0127]); 
pumping the water from the water purification module into a storage container, (Fluid travels through Sorbent Cartridge 64 to patient via Connector 33 and then the spent dialysate is returned via Connector 33 to Storage Container 57, See Figure 12, and See paragraphs [0126] & [0127]);
pumping the water from the storage container back into the peritoneal dialysate generation flow path, (Fluid from Container 57 travels through flow path to Concentrate Sources (electrolyte and glucose 55 & 73) which are downstream of Container 57, See Figure 12, and See paragraphs [0126] & [0127]);
adding one or more ion concentrate solutions to the water in the peritoneal dialysate generation flow path from one or more ion concentrate sources with a concentrate pump between each of the one or more ion concentrate source and the peritoneal dialysate generation flow path, (Electrolyte Solution Pump 54/Cartridge 74, Pump 54 between Cartridge 74 and rest of flow path, and Cartridge 74 downstream of Fluid Storage Container 57, See Figure 12, and See paragraphs [0127] & [0051]), 
selecting a osmotic agent solution from one or more osmotic agent source to the fluid and adding the osmotic agent source to the water to generate a peritoneal dialysate, (Glucose Solution Pump 53/Cartridge 73, and See paragraphs [0127] & [0051]); and
 pumping the peritoneal dialysate through a sterilization module, (Sterilizing Filter 50, See Figure 12, and See paragraphs [0127] & [0118]), wherein there is a first osmotic agent source containing glucose and/or dextrose, (Glucose Solution Pump 53/Cartridge 73, and See paragraphs [0127] & [0051]).
Hoffman does not disclose selecting a single osmotic agent source from between a first osmotic agent source containing a solution consisting essentially of glucose and/or dextrose and at least a second osmotic agent source containing a solution consisting essentially of icodextrin; and adding a single osmotic agent solution from only the selected osmotic agent source, or wherein the peritoneal dialysate generation flow path is fluidly connected to an inlet of a sterilization module recirculation line downstream of the sterilization module and fluidly connected to an outlet of the sterilization module recirculation line upstream of the sterilization module; the sterilization module recirculation line comprising at least one valve fluidly connected the inlet of the sterilization module to the peritoneal dialysate generation flow path.
Minkus discloses a method selecting a single osmotic agent source from between a first osmotic agent source containing a solution consisting essentially of glucose and/or dextrose and at least a second osmotic agent source containing a solution consisting essentially of icodextrin; and adding a single osmotic agent solution from only the selected osmotic agent source, (See paragraph [0203] and paragraph [0022], Minkus; Two supply bags 322 contains DIANEAL, which is dextrose, and one supply bag 322 contains EXTRANEAL, which is icodextrin; as evidenced by Dianeal Label and Icodextrin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Hoffman by incorporating selecting a single osmotic agent source from between a first osmotic agent source containing a solution consisting essentially of glucose and/or dextrose and at least a second osmotic agent source containing a solution consisting essentially of icodextrin; and adding a single osmotic agent solution from only the selected osmotic agent sourceas in Minkus in order to provide “dialysate with different glucose or dextrose levels” so that the dialysate is “set for each individual patient per their prescription” since “a midday exchange…may use a different dialysate than the patient’s prescribed nighttime dialysate”, (See paragraph [0022], Minkus), because the “higher the dextrose level, the higher the UF [ultrafiltrate] ability of the solution, but also the higher the caloric intake of the solution” so “patients may need more or less glucose or dextrose for longer dwell time exchanges, such as for midday exchanges” and “the composition of a dialysis solution…[is] therefore prescribed by a licensed physician to best treat each individual patient”, (See paragraph [0255], Minkus).
Modified Hoffman does not disclose wherein the peritoneal dialysate generation flow path is fluidly connected to an inlet of a sterilization module recirculation line downstream of the sterilization module and fluidly connected to an outlet of the sterilization module recirculation line upstream of the sterilization module; the sterilization module recirculation line comprising at least one valve fluidly connected the inlet of the sterilization module to the peritoneal dialysate generation flow path.
Peabody discloses a method, (See Abstract, Peabody), wherein the peritoneal dialysate generation flow path is fluidly connected to an inlet of a sterilization module recirculation line downstream of the sterilization module and fluidly connected to an outlet of the sterilization module recirculation line upstream of the sterilization module; and further comprising at least one valve fluidly connecting the inlet of the sterilization module recirculation line to the peritoneal dialysate generation flow path, (Line L4 exits downstream of Sterilizing Filter 128 and Heater 120, meets Valve 146, which either directs the peritoneal dialysate to the peritoneal cavity F or redirects it to Line R3 which returns the peritoneal dialysate upstream of both Heater 120 and Sterilizing Filter 128, See Figure 1B, and See paragraph [0042], Peabody).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Hoffman by incorporating wherein the peritoneal dialysate generation flow path is fluidly connected to an inlet of a sterilization module recirculation line downstream of the sterilization module and fluidly connected to an outlet of the sterilization module recirculation line upstream of the sterilization module; the sterilization module recirculation line comprising at least one valve fluidly connected the inlet of the sterilization module to the peritoneal dialysate generation flow path as in Peabody in order to provide additional or backup “checks to ensure the reliability of the sterilization”, (See paragraphs [0040] & [0013], Peabody).
Modified Hoffman does not disclose wherein the peritoneal dialysate generation flow path is configured such that the water from the water source passes through the water purification module prior to reaching the storage container and reaches the one or more ion concentrate sources after reaching the storage container during one pass through the peritoneal dialysate generation flow path.
Kruger discloses a method, (See Abstract, column 4, lines 20-29, Kruger), wherein the peritoneal dialysate generation flow path is configured such that water from the water source passes through the water purification module, (Water from Source 12 passes through Prefilter 13 and Reverse Osmosis Device 22, See Figure 1, and See column 12, lines 21-29, Kruger), prior to reaching the storage container, (Water from Reverse Osmosis Device 22 passes into Surge Container/Bag 24, See Figure 1, and See column 12, lines 28-40, Kruger), and reaches the one or more ion concentrate sources after reaching the storage container during one pass through the peritoneal dialysate generation flow path, (Water passes from Container 24 to Mixing Bags 34/36 and also passes by Sources 38 & 40, See Figure 1, and See column 12, lines 47-56, Kruger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Hoffman by incorporating wherein the peritoneal dialysate generation flow path is configured such that the water from the water source passes through the water purification module prior to reaching the storage container and reaches the one or more ion concentrate sources after reaching the storage container during one pass through the peritoneal dialysate generation flow path as in Kruger because “storage [of the purified water] can be provided in suitable bags which thereafter can be utilized when desired for the patient…or other end uses”, (See column 25, lines 20-24, Kruger).  By doing so, it provides “sterile water solutions suitable for peritoneal dialysis…which can easily maintain the desired sterile conditions”, (See column 25, lines 25, lines 61-64, Kruger).
Additional Disclosures Included:  Claim 39: The method of claim 21, wherein the method is carried out by a peritoneal dialysate generation system, (See paragraphs [0131] & [0035]-[0039], Hoffman); wherein the peritoneal dialysate generation system comprises either or both of (a) a timer, wherein the peritoneal dialysate generation system carries out the method at predetermined times; and/or (b) a user interface, wherein the method is carried out based on input from the user interface, (See paragraph [0043], Hoffman; The control unit 1 includes a user interface in the sense that a user may press control buttons to turn on/off or start/stop the system, which would indicate a selected time.  Examiner interprets that the timer is not required because of the alternative language format (either and/or)).  Claim 42: The method of claim 21, wherein the water purification module comprises one or more selected from the group consisting of a sorbent cartridge, activated carbon, a reverse osmosis module, a carbon filter and a nanofilter, (Sorbent 64, See Figure 12 & 6, and See paragraphs [0127] & [0101], Hoffman). Claim 50: The method of claim 21, wherein the control system is programmed to select the osmotic agent source based on a time of day, (See paragraph [0022], Minkus).
Claims 7 & 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, (US 2010/0312172), in view of Edgson et al., (“Edgson”, US 6,818,179), in further view of Minkus, (US 2014/0276375), in further view of Peabody et al., (“Peabody”, US 2002/0162778), in further view of Kruger et al., (“Kruger”, US 5,312,547), in further view of Jansson et al., (“Jansson”, WO 00/57935).
Claim 7 is directed to a system, an apparatus type invention group.
Regarding Claim 7, modified Hoffman discloses the system of claim 1, but does not disclose wherein the at least one ion concentrate source comprises two or more from the group consisting of sodium chloride, sodium lactate, magnesium chloride, calcium chloride, potassium chloride, and sodium bicarbonate.
Jansson discloses a system, (See Abstract, Jansson), wherein the at least one ion concentrate source comprises two or more from the group consisting of sodium chloride, sodium lactate, magnesium chloride, calcium chloride, potassium chloride, and sodium bicarbonate, (Concentrate Mixing Module 400 and Sodium Bicarbonate 412, Sodium Chloride 414, Calcium Chloride 416 etc., See Figure 5, and See page 62, lines 35-38, page 63, lines 1-9, Jansson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Hoffman by incorporating wherein the at least one ion concentrate source comprises two or more from the group consisting of sodium chloride, sodium lactate, magnesium chloride, calcium chloride, potassium chloride, and sodium bicarbonate as in Jansson so that “the apparatus can vary the relative concentrations of the electrolytes [ion concentrates] in the peritoneal dialysis fluid according to a patient’s prescription”, (See page 9, lines 22-24, Jansson), which is “considerably more convenient” than the user having to “choose the right bag for his or her treatment”, (See page 9, lines 8-14, Jansson).
Claim 46 is directed to a system, an apparatus type invention group.
Regarding Claim 46, modified Hoffman discloses the system of claim 1, but does not explicitly disclose wherein the at least one ion concentrate source comprises multiple ion concentrate sources containing different ion concentrates.  
Jansson discloses a system, (See Abstract, Jansson), wherein the at least one ion concentrate source comprises multiple ion concentrate sources containing different ion concentrates, (Concentrate Mixing Module 400 and Sodium Bicarbonate 412, Sodium Chloride 414, Calcium Chloride 416 etc., See Figure 5, and See page 62, lines 35-38, page 63, lines 1-9, Jansson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Hoffman by incorporating wherein the at least one concentrate source comprises multiple ion concentrate sources containing different ion concentrates as in Jansson so that “the apparatus can vary the relative concentrations of the electrolytes [ion concentrates] in the peritoneal dialysis fluid according to a patient’s prescription”, (See page 9, lines 22-24, Jansson), which is “considerably more convenient” than the user having to “choose the right bag for his or her treatment”, (See page 9, lines 8-14, Jansson).
Claims 22 & 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, (US 2010/0312172), in view of Minkus, (US 2014/0276375), in further view of Peabody et al., (“Peabody”, US 2002/0162778), in further view of Kruger et al., (“Kruger”, US 5,312,547), in further view of Jansson et al., (“Jansson”, WO 00/57935).
Claim 22 is directed to a method, a method type invention group.
Regarding Claim 22, modified Hoffman discloses the method of claim 21, but does not further comprise the step of pumping the peritoneal dialysate into one or more dialysate containers.
Jansson discloses a method further comprising the step of pumping the peritoneal dialysate into one or more dialysate containers, (Concentrate Reservoir 468, See Figure 4, and See page 75, lines 36-38, page 76, lines 1-5, Jansson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Hoffman by incorporating further comprising the step of pumping the peritoneal dialysate into one or more dialysate containers as in Jansson so that it stores “PD [peritoneal dialysis] fluid with the correct relative proportions of salts and glucose required by the patient’s individual prescription”, (See page 81, lines 1-5, Jansson), and “also ensures that the level of dissolved gas in the PD fluid is low and below the medically required maximum level”, (See page 81, lines 32-36, Jansson).
Claim 35 is directed to a method, a method type invention group.
Regarding Claim 35, modified Hoffman discloses the method of claim 21, but does not explicitly disclose wherein the one or more ion concentrate solutions comprise one or more from the group consisting of sodium chloride, sodium lactate, magnesium chloride, calcium chloride, potassium chloride, and sodium bicarbonate, (Concentrate Mixing Module 400 and Sodium Bicarbonate 412, Sodium Chloride 414, Calcium Chloride 416 etc., See Figure 5, and See page 62, lines 35-38, page 63, lines 1-9, Jansson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Hoffman by incorporating wherein the one or more ion concentrate solutions comprise one or more from the group consisting of sodium chloride, sodium lactate, magnesium chloride, calcium chloride, potassium chloride, and sodium bicarbonate as in Jansson so that “the apparatus can vary the relative concentrations of the electrolytes [ion concentrates] in the peritoneal dialysis fluid according to a patient’s prescription”, (See page 9, lines 22-24, Jansson), which is “considerably more convenient” than the user having to “choose the right bag for his or her treatment”, (See page 9, lines 8-14, Jansson).
Claims 17 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, (US 2010/0312172), in view of Edgson et al., (“Edgson”, US 6,818,179), in further view of Minkus, (US 2014/0276375), in further view of Peabody et al., (“Peabody”, US 2002/0162778), in further view of Kruger et al., (“Kruger”, US 5,312,547), in further view of Burbank et al., (“Burbank”, US 2014/0018727).
Claims 17 & 18 are directed to a system, an apparatus type invention group.
Regarding Claim 17, modified Hoffman discloses the system of claim 1, but does not explicitly disclose wherein the sterilization module comprises one or more from the group consisting of one or more ultrafilters, a UV light source, a heater, a flash pasteurization module, a microbial filter; and combinations thereof.  However, Hoffman states that a biofilm may gradually form on the surfaces of the valves, tubing and the sterilizing filter, and microbes in the biofilm/on the surfaces could excrete endotoxins into the passing dialysate, (See paragraph [0090], Hoffman).
Burbank discloses a system, (See Abstract, Burbank), wherein its sterilization module comprises one or more from the group consisting of one or more ultrafilters, a UV light source, a heater, a flash pasteurization module, a microbial filter; and combinations thereof, (Ultrafilters 958, See Figure 9, and See paragraphs [0113] & [0118], Burbank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Hoffman by incorporating wherein the sterilization module comprises one or more from the group consisting of one or more ultrafilters, a UV light source, a heater, a flash pasteurization module, a microbial filter; and combinations thereof as in Burbank because Hoffman states that a biofilm may gradually form on the surfaces of the valves, tubing and the sterilizing filter, and microbes in the biofilm/on the surfaces could excrete endotoxins into the passing dialysate, (See paragraph [0090], Hoffman), so placing two ultrafilters in the system as in Burbank “prevents grow-through contamination of the final product”, (See paragraphs [0113] & [0118], Burbank).
Regarding Claim 18, modified Hoffman discloses the system of claim 1, but does not disclose wherein the sterilization module comprises any of: (a) a UV light source positioned downstream of one or more ultrafilters; (b) at least two ultrafilters, or (c) a UV light source positioned downstream of the at least two ultrafilters. However, Hoffman states that a biofilm may gradually form on the surfaces of the valves, tubing and the sterilizing filter, and microbes in the biofilm/on the surfaces could excrete endotoxins into the passing dialysate, (See paragraph [0090], Hoffman).
Burbank discloses a system, (See Abstract, Burbank), wherein its sterilization module comprises any of: (a) a UV light source positioned downstream of one or more ultrafilters; (b) at least two ultrafilters, or (c) a UV light source positioned downstream of the at least two ultrafilters, (Ultrafilters 958, See Figure 9, and See paragraphs [0113] & [0118], Burbank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Hoffman by incorporating wherein the sterilization module comprises any of: (a) a UV light source positioned downstream of one or more ultrafilters; (b) at least two ultrafilters, or (c) a UV light source positioned downstream of the at least two ultrafilters as in Burbank because Hoffman states that a biofilm may gradually form on the surfaces of the valves, tubing and the sterilizing filter, and microbes in the biofilm/on the surfaces could excrete endotoxins into the passing dialysate, (See paragraph [0090], Hoffman), so placing two ultrafilters in the system as in Burbank “prevents grow-through contamination of the final product”, (See paragraphs [0113] & [0118], Burbank).
Claims 43 & 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, (US 2010/0312172), in view of Minkus, (US 2014/0276375), in further view of Peabody et al., (“Peabody”, US 2002/0162778), in further view of Kruger et al., (“Kruger”, US 5,312,547), in further view of Burbank et al., (“Burbank”, US 2014/0018727).
Claims 43 & 44 are directed to a method, a method type invention group.
Regarding Claim 43, modified Hoffman discloses the method of claim 21, but does not explicitly disclose wherein the sterilization module comprises one or more from the group consisting of one or more ultrafilters, a UV light source, a microbial filter; and combinations thereof.  However, Hoffman states that a biofilm may gradually form on the surfaces of the valves, tubing and the sterilizing filter, and microbes in the biofilm/on the surfaces could excrete endotoxins into the passing dialysate, (See paragraph [0090], Hoffman).
Burbank discloses a method, (See Abstract, Burbank), wherein its sterilization module comprises one or more from the group consisting of one or more ultrafilters, a UV light source, a microbial filter; and combinations thereof, (Ultrafilters 958, See Figure 9, and See paragraphs [0113] & [0118], Burbank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Hoffman by incorporating wherein the sterilization module comprises one or more from the group consisting of one or more ultrafilters, a UV light source, a microbial filter; and combinations thereof as in Burbank because Hoffman states that a biofilm may gradually form on the surfaces of the valves, tubing and the sterilizing filter, and microbes in the biofilm/on the surfaces could excrete endotoxins into the passing dialysate, (See paragraph [0090], Hoffman), so placing two ultrafilters in the system as in Burbank “prevents grow-through contamination of the final product”, (See paragraphs [0113] & [0118], Burbank).
Regarding Claim 44, modified Hoffman discloses the method of claim 21, but does not explicitly disclose wherein the sterilization module comprises any of: (a) a UV light source positioned downstream of one or more ultrafilters; (b) at least two ultrafilters, or (c) a UV light source positioned downstream of the at least two ultrafilters.  However, Hoffman states that a biofilm may gradually form on the surfaces of the valves, tubing and the sterilizing filter, and microbes in the biofilm/on the surfaces could excrete endotoxins into the passing dialysate, (See paragraph [0090], Hoffman).
Burbank discloses a system, (See Abstract, Burbank), wherein its sterilization module comprises any of: (a) a UV light source positioned downstream of one or more ultrafilters; (b) at least two ultrafilters, or (c) a UV light source positioned downstream of the at least two ultrafilters, (Ultrafilters 958, See Figure 9, and See paragraphs [0113] & [0118], Burbank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Hoffman by incorporating wherein the sterilization module comprises any of: (a) a UV light source positioned downstream of one or more ultrafilters; (b) at least two ultrafilters, or (c) a UV light source positioned downstream of the at least two ultrafilters as in Burbank because Hoffman states that a biofilm may gradually form on the surfaces of the valves, tubing and the sterilizing filter, and microbes in the biofilm/on the surfaces could excrete endotoxins into the passing dialysate, (See paragraph [0090], Hoffman), so placing two ultrafilters in the system as in Burbank “prevents grow-through contamination of the final product”, (See paragraphs [0113] & [0118], Burbank).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779